DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.  Claims 1-20 are rejected in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-24 of U.S. Patent No. 10,772,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claims of U.S. Patent No. 10,772,346.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/722244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims fully encompass the claims of Application No. 16/722244.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spelman et al (US 20130209658) in view of Schrader et al (US 20120322750) and DeMan (Principles of Food Chemistry).
With respect to claim 1,  Spelman et al teach a food composition including a solution of about 5,000 ppm to about 300,000 ppm steviol glycoside; about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent; with a balance being water (see entire document, especially the abstract).  Spelman et al teach a sweetening or flavor enhancing liquid concentrate, demonstrating sustained solubility of a sweetener over time (see paragraph [0002]). Spelman et al teach (Paragraph [0006]) that in some embodiments, the steviol glycoside is at least about 95% rebaudioside A and that the steviol glycoside component may include but is not limited to a mixture of stevioside and other steviol glycosides, such as rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, dulcoside A, dulcoside B, rubusoside, stevia, stevioside, and steviolbioside.  Spelman et al teach the food composition includes about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent. The food grade non-aqueous solvent may include ethanol, propylene glycol, 1,3-propanediol, triacetin, ethyl acetate, benzyl alcohol, glycerin, and combinations thereof (see paragraph [0009]).  Spelman et al teach the steviol glycosides stay in solution for at least one week to about 33 months (see paragraph [0010]).
Spelman et al teach the food composition includes about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent. The food grade non-aqueous solvent may include ethanol, propylene glycol, 1,3-propanediol, triacetin, ethyl acetate, benzyl alcohol, glycerin, and combinations thereof (see paragraph [0009]).

With respect to claims 5-14, Spelman et al teach that food compositions may include additional components to achieve the desired final product. For example, liquid concentrates may include flavorings, preservatives, coloring, vitamins, electrolytes, minerals, herbs, spices, proteins, amino acids, peptides and fortification (see paragraph [0062]).
With respect to claims 15-17, Spelman et al teach that extracts of NHPSs may be used in any purity percentage. Spelman et al teach when a NHPS is used as a non-extract, the purity of the NHPS may range, for example, from about 0.5% to about 99% (see Paragraph [0026]).  Examples 1 and 5 of Spelman et al employed SG-95, which is a steviol glycoside product manufactured by PureCircle containing about 95% by weight stevia glycosides, including about 60 to about 65% by weight rebaudioside A.  Spelman et al teach the steviol glycoside is at least about 95% rebaudioside A. The steviol glycoside component may include but is not limited to a mixture of stevioside and other steviol glycosides, such as rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, dulcoside A, dulcoside B, rubusoside, stevia, stevioside, and steviolbioside (Paragraphs [0006] and [0026]).  Spelman et al teach a food composition includes a solution of about 5,000 ppm (i.e. about 0.5 %) to about 300,000 ppm (i.e. about 30%) steviol glycoside: about 1,000 ppm to about 995,000 ppm food grade non-aqueous solvent; with a balance being water (see paragraph [0003]).
With respect to claims 18-20, Spelman et al teach that the present invention generally relates to compositions and methods for a food composition, such as a sweetening or flavor enhancing liquid concentrate, demonstrating sustained solubility of a sweetener over a desired length of time (see paragraph [0002]).  Spelman et al teach steviol glycosides stay in solution for at least one week to about 33 months (see paragraphs [0010] and [0018]).

	Schrader et al disclose a sweetener composition comprising saponin or one, two, three or more saponins that are preferably selected from the group consisting of quillaic saponins, since quillaic saponins allow for the highest solubility and (precipitation/recrystallization) stability of polyphenols, flavonoids and/or diterpenoid glucosides (see entire document, especially paragraphs [0013] and  [0021]).  Schrader et al disclose that saponins may be obtained from vegetable plants such as tomatoes, potatoes, soy beans as well as herbs and teas. Preferably, the saponins are selected from the quillaic acid saponins.  Quillaic acid saponins may be obtained from the bark of the so called "soap bark tree.”  Most preferably the saponins are part of an extract from the bark of the soap bark tree (see paragraph [0022]).  Schrader et al disclose “solubilisates” containing 40 parts by weight Quillaia extract (water content: 72%) per 1000 parts by weight solubilisate, which is equal to 1.52% by weight of dry Quillaia extract (see Example 1, Table in paragraph [0142]).
Schrader et al disclose the use of gum arabic, pectin, and starches as emulsifying polymers (see paragraph [0020] and claim 2).
DeMan discloses the conventional use of emulsifiers (see page 409).
	It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use Quillaja tree extract in that of Spelman et al as taught by Schrader et al because the use of Quillaja tree extract would provide a source of saponins which would allow for the highest solubility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
July 30, 2021